 In the Matter of LLOYDCORPORATION,LTD., EMPLOYERandDENNIS L.SNYDER, EMPLOYEE,PETITIONERandOIL WORKERS INTERNATIONALUNION AND ITS LOCAL No. 120, C. I. 0., UNIONCase No. 21-RD-89.-Decided December 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before James W.Cherry, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheUnion's motion to dismiss the petition upon the ground that an exist-ing collective bargaining contract and settlement agreement is a barto this proceeding, is denied for the reasons given in paragraph 3,below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.The business of the Employer :The Employer produces crude oil, wet gas, and naturalgas fromoilwells in California.All its products are sold in California, thecrude oil and wet gas to corporations engaged in interstatecommerce,and the natural gas to the Pacific Lighting Corporation, which inturn sells the gas to corporations engaged in commerce. In 1948, theEmployer purchased supplies valued inexcessof $500,000 fromsources outside California.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees, asdefined in Section 9 (a) of the amended Act.'TV.W. Holmes, -et as.,83 NLRB 49;Sunray Oil Corporation,76 NLRB 970.87 NLRB No. 92.631 632DECISIONSOF -NATIONALLABOR RELATIONS BOARD3.In 1947, following an election, the Board certified the Union asthe bargaining agent of the employees in the unit involved herein.Thereafter, the Employer and the Union executed a collective bar--gaining agreement which expired on September 1, 1948.On Novem-ber 3, 1948, an employee of the Employer filed a decertificationpetition 2 with the Board which the Regional Director later dismissed,because on December 9, 1948, the Union had filed a charge against theEmployer alleging violations of Section 8 (a) (1) and (3) of the Act.3On June 2, 1949, the Employer and the Union signed a settlementagreement which was approved by the Regional Director, disposingof the unfair labor practice charges.Concurrently with the execu-tion of the settlement agreement, the parties signed an "agreement toamend and reinstate. as amended" the collective bargaining contractwhich had expired on September 1, 1948. The present petition wasflied on August 1, 1949.The reinstated contract is for a 1-year term, expiring June 2, 1950.Article I, paragraph 2 of the original contract 4 was reinstated withoutamendment, and reads as follows :During the period of this Agreement either party may requesta change or changes in the wage rates currently paid by the Com-pany, in length of work week or in classifications.Upon anysuch request the parties hereto shall meet in conference within aperiod of thirty (30) days from receipt of such notice for con-sideration of the proposed change or changes, and in the eventan agreement is not reached within sixty (60) clays from the dateof receipt of such notice, this Agreement shall be of no furtherforce or effect.It is evident that either contracting party, by requesting changesto which it knows the other will not agree, may unilaterally cause thetermination of the agreement at any time.We have previously foundthat such a clause makes a contract terminable at will, and hence nobar to a petition filed by a rival union 5'However, the Union urges the contract as a bar to this proceedingon the ground that, because the contract was executed concurrentlywith the settlement agreement approved by the Regional Director, itisa partof the settlement agreement, and therefore the presence ofparagraph 2 in the contract should not prevent the operation of the2Case No. 21-RD-59. An appeal from the Regional Director's dismissalwas taken' tothe Board, and the dismissal was affirmed on June 7, 1949.2 Case No. 27-CA-299.*The record shows that paragraph 2 is a standard clause found in most, if not all,of the Union's collective bargaining agreements..GSummerill Tubing Company,60 NLRB 896; cf.Tenne.4see Coal, Iron & Railroad Com-pany,65 NLRB 1416. LLOYD CORPORATION, LTD.633contract as a bar.We find insufficient merit in this contention.TheRegional Director's approval of the settlement agreement gave thecontract no greater effect than the parties themselves intended.Asthe parties voluntarily entered into a contract terminable at will, weperceive no reason to treat the contract differently from any othercontaining a similar clause.We find therefore that neither the con-tract nor the settlement agreement constitutes a bar to this proceeding.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree, and we find, that all production and mainte-uance employees at the Employer's Ventura and Paloma, California,oil fields, excluding office and clerical employees, technical employees,guards and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by OilWorkers International Union and its Local No. 120, C. I. O.